         Case 3:20-cv-00851-AC          Document 80       Filed 05/14/20     Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                MDL 2327

THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                                    TRANSFER ORDER
                                 FOR CASES ON EXHIBIT A

       The individual cases on Exhibit A were directly filed in the United States District Court

for the Southern District of West Virginia and are related to MDL 2327 (“Ethicon MDL”), 2:12-

md-2327, one of seven MDLs assigned to me by the Judicial Panel on Multidistrict Litigation and

totaling over 100,000 cases since inception. Of the approximately 39,616 cases originally filed in

or transferred to the Ethicon MDL, 498 remain. Of the remaining 498 cases, 35 are listed on Exhibit

A and are ready to be transferred to the appropriate jurisdiction. In particular, the time to conduct

discovery is complete in the cases on Exhibit A, and the parties have had time to file dispositive

and Daubert motions, responses and replies. For the convenience of the parties and in order to

promote the final resolution of these cases, it appears to the court that the cases would be more

expeditiously concluded in the venues from which they arise. The parties have indicated

collectively to the court or the court has determined that proper venue resides in the United States

District Courts identified in Exhibit A. Upon transfer, I urge the receiving court to immediately

set these cases for trial without reopening discovery. Further discovery will only result in unjust

delay. Extensive development of these cases over a period of years has made such further action

completely unnecessary.
           Case 3:20-cv-00851-AC          Document 80        Filed 05/14/20      Page 2 of 4




          Accordingly, pursuant to 28 U.S.C. § 1404(a), it is ORDERED that on May 28, 2020 (14

days after the entry of the order) (hereinafter the “Transfer Date”) the cases identified on Exhibit

A that are still pending shall be transferred to the United States District Courts identified on Exhibit

A. On or before May 27, 2020 (13 days after the date of entry of the order), the parties are

ORDERED to confer and to file in each individual member case identified in Exhibit A, all

documents from the main MDL that the parties jointly deem relevant to constitute an appropriate

record for the receiving court to consider. When filing the documents from the main MDL, the

parties are directed to use the CM/ECF event entitled “Designation of Record for MDL Transfers”

(available under Civil > Other Filings > Other Documents). When completing the event, the “Main

Document” should be the list of joint designations from the main MDL, and the “Attachments”

should be each individual document on the joint designation list with the “Description” being the

ECF number and a brief description of the document (i.e. ECF 96 – Joint Stipulation of Experts).

All cases on Exhibit A that are pending on the Transfer Date shall be transferred, and the parties

shall bear the consequences in the receiving court of any failure to prepare an appropriate record

as directed in this order. The parties and the receiving court are advised that all Pretrial Orders

entered     in    this   matter   are   available   for   review    on    the    court’s   website     at

www.wvsd.uscourts.gov/MDL/2327/orders.html and the master docket sheet can be found on this

court’s CM/ECF at 2:12-md-2327. Finally, the court advises the parties that while the docket of

the individual case will transfer to the receiving court, it is the parties’ responsibility to follow the

receiving court’s procedure for identifying any individual motions that remain pending and in

need of ruling.


          On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract each member case listed on Exhibit A that remains pending and transfer it to

                                                    2
         Case 3:20-cv-00851-AC          Document 80        Filed 05/14/20    Page 3 of 4




the corresponding United States District Court listed on Exhibit A. After transfer of each member

case listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED

to formally close the case and strike it from the docket of this court.


       The court further DIRECTS that a copy of this order and Exhibit A be filed in every case

listed on Exhibit A and sent to counsel of record or any unrepresented party for the cases listed on

Exhibit A.


                                               ENTER: May 14, 2020




                                                  3
             Case 3:20-cv-00851-AC         Document 80        Filed 05/14/20        Page 4 of 4


                                             EXHIBIT A


     MDL Case No.    Last Name               First Name                Transfer Venue
1    2:13-cv-11267   Brown                   Wanda Camp                Northern District of Alabama
2    2:15-cv-11324   Coker                   Mary Lou Miller           Middle District of Florida
3    2:13-cv-22851   Dubois                  Anne-Marie                District of Rhode Island
4    2:13-cv-13621   Duhon                   Wanda J. Morris           Southern District of Texas
                                             Patricia Ann Barwick
5    2:16-cv-00236   Gilstrap                Laughlan                  Western District of Missouri
6    2:13-cv-13962   Heuerman                Rebecca Sue Wendt         Southern District of Illinois
                                             Cynthia D. Cindy
7    2:13-cv-04832   Hines                   Hudgins                   Eastern District of Missouri
                                             Deborah Jane
8    2:14-cv-00773   Johnson                 Mullineaux                Western District of Virginia
9    2:14-cv-11412   Kelly                   Susan M.                   Northern District of Iowa

10   2:13-cv-09247   Kinard                  Deborah Gail Maholm       Western District of Texas
11   2:15-cv-14929   Lowery                  Wendy A. Riccardi         Western District of Arkansas
12   2:13-cv-04870   Luckett-Epps            Seba H.                   Eastern District of Virginia
13   2:14-cv-13152   Martin                  Rosa Mae                  District of South Carolina
14   2:13-cv-20337   Mason                   Robin Lynn Arthur         Northern District of Texas
15   2:13-cv-12603   Matziaris               Carol A. Boysman          Northern District of New York
                                             Brandi Lorain May
16   2:15-cv-12478   May-Weirauch            Chambers                  Central District of Illinois
17   2:13-cv-23918   Meade                   Dana Thomas Melton        Eastern District of Arkansas
18   2:13-cv-13305   Munsterman              Linda Hoffman Jessee      Central District of Illinois
19   2:13-cv-11269   Norris                  Doreta Smith Wilson       Northern District of Georgia
20   2:14-cv-10221   Parks                   Donna Gale Raulston       Southern District of California
21   2:15-cv-14822   Rosenfeld               Sandra Lynette R.         District of South Carolina
22   2:16-cv-02730   Russell                 Mellissia Ann Bone        Northern District of Alabama
23   2:13-cv-27279   Seal                    Marilyn                   Western District of Virginia
24   2:13-cv-09236   Shilson                 Karren Ann Johnstone      Eastern District of Texas
25   2:13-cv-12013   Slusser                 Aimee Christine           District of Kansas
26   2:12-cv-04791   Smith                   Barbara L.                 District of Oregon

27   2:13-cv-16593   Tucker                  Brenda Kathleen Wilson    District of Kansas
                                             Norma Lou Homrich
28   2:13-cv-20017   Viola                   Lifer                     Western District of Michigan
29   2:14-cv-27821   Wegmann                 Anne Marie Greffe         Eastern District of Missouri
30   2:14-cv-09748   Westerfield             Debra Louise Lewis        Central District of California
31   2:15-cv-14968   Muniz                   Mary A. Johnson           District of Oregon
32   2:14-cv-06455   Batson                  Deborah G. Piatt          Southern District of Florida

33   2:14-cv-24207   Nugnes                  Darleen Paula Pacheco     District of Massachusetts
34   2:13cv01325     Daugherty, deceased     Marie Ann Seiber          Eastern District of Tennessee

35   2:12-cv-04790   Reeves                  Sarah Elizabeth Fielder   District of Kansas
